Ryland, J.,
delivered the opinion of the court.
'The defendants, William Deir (otherwise called William Deer) William Rose, Henry Kennedy, Michael Scilter, and divers others, were indicted for a rioi, «barged with breaking, damaging, bruising and *350stoning the house and building of one Elizabeth Hollis, otherwise called Elizabeth Iloyce. The defendants Deer & Rose were convicted, and fined by the jury each one hundred dollars. The other defendants,. Scilter was found not guilty, and Kennedy was discharged by nolle prosequi.
On the trial it was shown that Elizabeth Hollis, alias Royce kept a house of prostitution; evidence was also given as to her credibility — making it of doubtful character.
The defendants offered in evidence, a record of the conviction of said Elizabeth Hollis, for the offence of “keeping a bawdy house.”
The court rejected this record, and the defendants excepted. The defendants moved for a new trial, which was overruled. To support this motion they offered the affidavits of newly discovered testimony— the court overruled this motion and the defendants appeal to this court.
We find no fault with the court below in rejecting the record of the convictii n of the witness Hollis — it could only be offered to offset her credibility — and the fact of her keeping a house of prostitution was fully shown in the proof — her ci’edibility was impeaclied, and the jury had it under their consideration. Wc cannot see that any harm was done the defendants by rejecting this record.
As to the affidavits, about newly discovered testimony, we find nothing in them calculated to authorize our interference with the discretion of the court below.
The judgment of the court is affirmed.